Citation Nr: 1628623	
Decision Date: 07/19/16    Archive Date: 07/28/16

DOCKET NO.  12-30 599A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to compensation pursuant to the provisions of 38 U.S.C.A. § 1151 for residuals of radical prostatectomy, including erectile dysfunction and urinary incontinence.

2.  Entitlement to a compensable disability rating for headaches.

3.  Whether new and material has been received to reopen a claim of service connection for depression, including as secondary to the service-connected headaches. 


REPRESENTATION

Appellant represented by:	Stacey P. Clark, Attorney at Law



ATTORNEY FOR THE BOARD

S. Coyle, Counsel
INTRODUCTION

The Veteran served on active duty from October 1979 to November 1981.   
This matter is before the Board of Veterans' Appeals (Board) on appeal of December 2009, January 2013, and August 2013 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In a November 2012 substantive appeal to the Board, the Veteran requested a hearing before a member of the Board; however, he withdrew his request in a September 2015 letter.  

In September 2013, the appellant filed a timely notice of disagreement (NOD) with respect to an August 2013 rating decision, which denied a claim to reopen service connection for depression.  Thus, that issue is currently before the Board and has been listed on the title page.  Manlincon v. West, 12 Vet. App. 238 (1999).  

In February 2016, in accordance with 38 U.S.C.A. § 7109 (West 2014) and 38 C.F.R. § 20.901 (2015), the Board obtained an independent medical expert opinion (also dated in February 2016), concerning the Veteran's claim for compensation for residuals of a radical prostatectomy under the auspices of 38 U.S.C.A. § 1151.  The Veteran and his representative were provided a copy of the opinion in March 2016 and afforded him 60 days to submit additional evidence and argument.  The Veteran did not respond.  The matter is therefore ripe for appellate review.

The issue of entitlement to an initial compensable rating for headaches and the claim to reopen the depression service connection claim are addressed in the REMAND portion of the decision below and are REMANDED to the agency of original jurisdiction (AOJ).

FINDINGS OF FACT

1.  The Veteran underwent a radical prostatectomy at the VA Medical Center (VAMC) in Tampa, Florida, on November 3, 2008, for treatment of prostate cancer.

2.  The Veteran has additional disabilities, namely erectile dysfunction and urinary incontinence, as a result of his radical prostatectomy.  

3.  The additional disabilities incurred by the Veteran were reasonably foreseeable complications of his radical prostatectomy.

4.  The Veteran's additional disabilities were not the result of VA negligence, carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the VA health care providers who provided treatment.


CONCLUSIONS OF LAW

The criteria for compensation pursuant to 38 U.S.C.A. § 1151 for residuals of radical prostatectomy, including erectile dysfunction and urinary incontinence, have not been met.  38 U.S.C.A. § 1151 (West 2014); 38 C.F.R. § 3.361 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duty to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015).

A standard January 2012 letter satisfied the duty to notify provisions.  Although the notice was provided after the initial decision on the claim, the claim was properly readjudicated after the notice, most recently in a February 2015 statement of the case, which cured any timing-of-notice defect.

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c).

All identified and available medical evidence has been obtained, including VA treatment records pertinent to the Veteran's radical prostatectomy.  The Veteran has not identified any other relevant medical evidence which is not part of the record.  

A VA medical opinion was obtained in April 2012, and an independent medical examination was obtained in February 2016.  The opinions are sufficient evidence for deciding the claim.  The reports are adequate as they are based upon consideration of the Veteran's prior medical history and examinations, describe the disability in sufficient detail so that the Board's evaluation is a fully informed one, and contain reasoned explanations.  Thus, VA's duty to assist has been met.

II.  Analysis

Although the claim was initially adjudicated as one for standard service connection, as the claim was developed and the Veteran clarified his contentions, it is clear that the scope of the claim if for compensation under 38 U.S.C.A. § 1151 due to disability from VA treatment rather than one of service origin.  As the section 1151 issue is the sole issue being expressly raised and reasonably raised by the record, the Board will focus the analysis on that theory.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

When a veteran suffers additional disability as the result of surgical or medical treatment by VA, disability compensation shall be awarded for a qualifying additional disability of a veteran in the same manner as if such additional disability were service connected.  A disability is a qualifying additional disability if the disability was caused by VA treatment, and the proximate cause of the disability was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the surgical or medical treatment; or the additional disability was not reasonably foreseeable.  38 U.S.C.A. §§ 1151, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.361 (2015).

A claim based on additional disability due to medical treatment must meet the causation requirements.  To establish causation, the evidence must show that VA's treatment resulted in an additional disability.  Merely showing that a veteran received treatment and that the veteran has an additional disability does not establish cause.  The proximate cause of disability is the action or event that directly caused the disability, as distinguished from a remote contributing cause.  Id.

The Veteran has been diagnosed with erectile dysfunction and stress urinary incontinence.  His VA clinicians, as well as the physicians who have provided opinions in this matter, agree that his erectile dysfunction and urinary incontinence are additional disabilities which are the result of the radical prostatectomy performed by VA at the Tampa VAMC on November 3, 2008.  The Veteran asserts that he was not told that permanent urinary incontinence was a potential risk factor; rather, in an October 2009 statement, he noted that his VA physician told him that he would likely become continent in 4 to 5 months after the surgery.

A September 2008 VA treatment note reflects that the Veteran was presented with a variety of treatment options for his prostate cancer, and specifically advised of the risks of erectile dysfunction and urinary incontinence that may result from a radical prostatectomy.  He elected to proceed with the surgical option.  The clinical note does not indicate whether the physician advised the Veteran that urinary incontinence may be temporary or permanent.

The November 3, 2008 operation report shows that the following procedure was performed:  laparoscopic radical retropubic prostatectomy.  It was again noted that the Veteran was counseled about various procedures for the treatment of his cancer and that he elected to proceed with the surgery.  The operation was described and nothing on its surface shows that any problems occurred at least to a layperson.

During follow up appointments, the Veteran's Foley catheter was removed by VA staff, who advised him that it may take up to one year for urinary continence to be achieved.  However, the Foley was replaced later that month as a result of urinary retention.  The Veteran also reported for non-VA emergency treatment in December 2008 as a result of urinary retention.  

In January 2009, the Veteran was diagnosed with urinary incontinence and erectile dysfunction, which was attributed to his radical prostatectomy.  In June 2009, the Veteran was advised to try pelvic floor rehabilitation for his "stress urinary incontinence."  

A medical opinion was obtained from a VA physician in April 2012.  The examiner reviewed the record and found that it was less likely than not that the Veteran's erectile dysfunction and urinary incontinence resulted from carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the surgical or medical treatment; or these additional disabilities were not reasonably foreseeable.  The examiner noted that both urinary incontinence and erectile dysfunction are "recognized complication[s] of prostate surgery" and that the Veteran was informed of these risks.  There was no deviation from accepted standards of medical care or performance of professional duties expected of a reasonable health care provider.  

In February 2016, the Board solicited and received an opinion on this matter from an independent medical examiner who is a Chief of Urology.  The examiner, Dr. K.R., indicated that he is an expert in the field of urologic oncology and that he has personally treated a "large volume" of prostate cancer cases.  First, Dr. K.R. indicated that the Veteran's erectile dysfunction and stress urinary incontinence are additional disabilities resulting from the radical prostatectomy performed by VA.  

Next, Dr. K.R. went on to note that erectile dysfunction is a known long-term side effect of treatment for prostate cancer, and that there is little recovery of erectile function greater than two years from the time of the treatment.  Urinary incontinence was also a known long-term side effect of radical prostatectomy, but the duration and severity of the incontinence were "highly variable."  In other words, there is no specific amount of time in which urinary continence is expected to have been achieved.  However, Dr. K.R. stated that there is little recovery of additional continence greater than two years after the surgery.  Both erectile dysfunction and stress urinary incontinence were "reasonably foreseeable complications after radical prostatectomy."  

Lastly, Dr. K.R. found no carelessness, negligence, lack of proper skill, error in judgment, or any other fault on the part of VA.  Dr. K.R. noted that the Veteran was appropriately apprised of the risks during a September 2008 VA clinical appointment, and that he accepted the risks by proceeding.  Although his outcome was "not optimal," the Veteran's additional disabilities were concerns for all patients considering treatment for prostate cancer.  

There are several ways to meet the proximate causation requirement of section 1151 (a)(1)(A)(i):  show that VA failed to exercise the degree of care that would be expected of a reasonable health care provider, (ii) show that VA furnished medical treatment without informed consent, or (iii) show that the additional disability was caused by an event not reasonably foreseeable. 38 C.F.R. § 3.361(d)(1-2).

The determination of whether the proximate cause of a veteran's additional disability was an event not reasonably foreseeable is to be based on what a reasonable health care provider would have foreseen.  See Schertz v. Shinseki, 26 Vet. App. 362 (2013).  The event does not have to be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  38 C.F.R. § 3.361(d)(2).  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32. 38 C.F.R. § 3.361(d)(2). 

First, the Board finds that the Veteran had additional disability following the November 3, 2008 surgery, specifically erectile dysfunction and urinary incontinence.  Additionally, the evidence shows that this additional disability was caused by the surgery.

Although there was the resultant additional disability, both the April 2012 VA opinion and the February 2016 independent medical examiner opinion concluded that the risks of erectile dysfunction and urinary tract infection are known complications of prostatectomy; thus, the events were reasonably foreseeable.  This is reflected in the September 2008 VA treatment record in which the Veteran was specifically apprised of the risks of erectile dysfunction and urinary incontinence.  In this regard informed consent is shown.

Although the Veteran reports that he was initially told that urinary incontinence would be temporary, this is not reflected in the record, which states only that the Veteran was informed of the risks of urinary incontinence.  However, VA finds that the risk of permanent urinary incontinence was the type of risk that a reasonable healthcare provider would have disclosed.  First, in this particular case, the Board notes that the length of time that erectile dysfunction was expected to last after surgery was not specifically noted in the record; however, the Veteran was advised to bank his sperm in case he wanted to father children in the future.  Not only does this indicate that the risk of permanent erectile dysfunction was discussed with the Veteran, but it is evidence in favor of a conclusion that the risk of permanent urinary incontinence was also noted and discussed.  Moreover, the Veteran proceeded with the surgical procedure despite the obvious conclusion that he would no longer be able to father children without assistive reproductive procedures; the fact that he was not dissuaded by the possibility of permanent erectile dysfunction is evidence in favor of a conclusion that the Veteran would have proceeded with the surgery when advised of the risk of permanent urinary incontinence.

In addition, the February 2016 independent medical opinion supports a conclusion that permanent urinary incontinence after radical prostatectomy is an event that is reasonably foreseen by medical doctors.  Dr. K.R.'s finding in this regard is supported by medical literature, which is particularly important, as the references make for a more convincing rationale that permanent urinary incontinence was an event that would have been foreseen by a reasonable medical provider.

The Board has also considered the Veteran's assertions that his VA physicians negligently caused his additional disability; however, although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011), the issue of medical carelessness, negligence, lack of proper skill, error in judgment, or any other fault on the part of VA, falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).

The Board finds that a preponderance of the evidence is against a finding that the Veteran has additional disability which was the result of negligence, carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the VA health care providers who provided treatment.  The April 2012 VA opinion and the February 2016 independent medical examiner's opinion weigh against negligence or other instances of fault.  The opinions are persuasive as they were explained based on medical expertise and a medical standard.  In fact, the February 2016 opinion implies that the surgery was a success as the Veteran is likely cured of his prostate cancer with surgery alone as he has had no recurrence in over seven years since the surgery.

In sum, there is insufficient evidence of negligence on the part of VA; the Veteran was informed of the risks of the procedure; and the Veteran's additional disabilities were events reasonably foreseeable.  While the surgery may not have been optimal, that is not the standard for compensation benefits under 38 U.S.C.A. § 1151.  Based on the evidence, the Board finds that the Veteran's additional disabilities were not the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the VA health care providers who provided treatment; nor were they not reasonably foreseeable.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015).


ORDER

Compensation under the provisions of 38 U.S.C.A. § 1151 for residuals of radical prostatectomy, including erectile dysfunction and urinary incontinence, is denied.

REMAND

The appeal for a higher rating for headaches arose from the January 2013 rating decision.  However, in the one-year period following an earlier December 2010 rating decision that granted service connection for headaches and assigning a noncompensable disability evaluation, VA treatment records were received pertaining to headaches..  Specifically, in a February 2011 private treatment record, received by VA in May 2011, the Veteran described his headaches as "constant," and indicated that he did not believe anyone could help them improve.  In March 2011, the Veteran stated that he had headaches every day, which were completely prostrating and caused him to vomit.  During an April 2011 traumatic brain injury examination, the Veteran stated that he had headaches on a daily basis, with dizziness and hypersensitivity to light and sound.   

While the Veteran did not file a NOD with the December 2010 rating decision, the United States Court of Appeals for the Federal Circuit (Federal Circuit), in Bond v. Shinseki, 659 F.3d 1362 (2011), found that 38 C.F.R. § 3.156(b) (2015) requires that VA evaluate submissions during relevant time periods to determine whether they contained new and material evidence relevant to a pending claim, even if the new submission may support a new claim.

Submission of additional evidence does not extend the period for initiation of an appeal by submission of a notice of disagreement.  38 C.F.R. § 20.304 (2015).  However, under 38 C.F.R. § 3.156(b), new and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  As new evidence pertinent to the Veteran's headaches claim was received within one year of the December 2010 rating decision, VA must make a determination as to whether the evidence is new and material evidence and, if so, consider it connection with the then-pending claim.  See Beraud v. McDonald, 766 F.3d 1402 (Fed. Cir. 2014); Mitchell v. McDonald, 27 Vet. App. 431 (2015).  This should be done in the first instance on remand.

Additionally, in an April 2016 statement the Veteran indicated that his service-connected headaches have increased in severity.  Under these circumstances, the Veteran should be afforded a new VA examination.  See Snuffer v. Gober, 10 Vet. App. 400 (1997).

As indicated in the introduction, in September 2013, the Veteran filed a timely NOD with respect to an August 2013 rating decision, which denied a claim to reopen service connection for depression as secondary to the service-connected headaches.  A statement of the case (SOC) is required when a timely notice of disagreement has been filed.  38 C.F.R. § 19.26 (2015).  No SOC has been furnished regarding this issue.  Therefore, the issuance of a SOC is required and the Board must remand the issue for such an action.  See 38 C.F.R. § 19.9(c) (2015); Manlincon, 12 Vet. App. at 240-41.

Accordingly, these issues are REMANDED for the following actions:

1.  Schedule the Veteran for a VA examination by an appropriate professional in connection with the headaches claim.  The claims file must be reviewed by the examiner.   

The examiner is to take a detailed history from the Veteran.  All signs and symptoms of the service-connected headaches must be reported in detail.  The examiner must consider the Veteran's statements in the record as to the severity of his symptoms in coming to a conclusion.

A rational or explanation should be provided for any opinion reached.

2.  Issue a SOC for the issue of whether new and material evidence has been received to reopen a claim of service connection for depression, including as secondary to the service-connected headaches.  If the Veteran appeals, return the claim to the Board.  

3.  Finally, readjudicate the issue remaining on appeal, including whether there was material evidence received following the December 2010 rating decision such that it should be considered with the then-pending claim.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These matters must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


